Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 1, 2014

                                           No. 04-14-00817-CV

                      IN RE JOURDANTON HOSPITAL CORPORATION
                            d/b/a South Texas Regional Medical Center

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On November 24, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on December 1st, 2014


                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 12-12-1063-CVA, styled Stacy Smith, Individually and as Next Friend for
C. L. S. v. Jourdanton Hospital Corporation d/b/a South Texas Regional Medical Center and Edward Barton
Blackmon Jr., M.D., pending in the 81st Judicial District Court, Atascosa County, Texas, the Honorable Donna S.
Rayes presiding.